Name: 1999/377/EC: Commission Decision of 19 May 1999 recognising the fully operational character of the Belgian database for bovine animals (notified under document number C(1999) 1349) (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  information technology and data processing;  means of agricultural production;  health;  Europe;  animal product
 Date Published: 1999-06-09

 Avis juridique important|31999D03771999/377/EC: Commission Decision of 19 May 1999 recognising the fully operational character of the Belgian database for bovine animals (notified under document number C(1999) 1349) (Only the French and Dutch texts are authentic) Official Journal L 144 , 09/06/1999 P. 0036 - 0036COMMISSION DECISIONof 19 May 1999recognising the fully operational character of the Belgian database for bovine animals(notified under document number C(1999) 1349)(Only the French and Dutch texts are authentic)(1999/377/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(1), and in particular Article 6(3), first indent,Having regard to the request submitted by Belgium,(1) Whereas on 12 October 1998, the Belgian authorities submitted to the Commission a request asking for recognition of the fully operational character of their database that forms part of the Belgian system for the identification and registration of bovine animals; whereas this request was accompanied by appropriate information that was updated on 25 February 1999;(2) Whereas the Belgian authorities have undertaken the commitment to improve the reliability of this database ensuring in particular that (i) all kinds of movements shall be recorded in the database and (ii) the competent authority will be able to promptly correct any errors or deficiences which could be detected automatically or following the appropriate on-the-spot inspections; whereas, in addition, the Belgian authorities have undertaken the commitment to modify their current provisions regarding re-identification of bovine animals in case of lost ear tags so as to comply with the provisions of Regulation (EC) No 820/97; whereas the Belgian authorities have undertaken the commitment to implement those improvement measures at the latest by 30 June 1999;(3) Whereas in view of the situation in Belgium, it is appropriate to recognise the fully operational character of the database for the bovine animals,HAS ADOPTED THIS DECISION:Article 1The Belgian database for bovine animals is recognised as fully operational from 1 July 1999.Article 2This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 19 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7.5.1997, p. 1.